Name: Commission Regulation (EEC) No 2649/79 of 29 November 1979 amending Regulations (EEC) No 683/77 and (EEC) No 571/78 to extend the system for advance fixing of export refunds to cover pure-bred breeding animals of the bovine species
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 79 Official Journal of the European Communities No L 304/7 COMMISSION REGULATION (EEC) No 2649/79 of 29 November 1979 amending Regulations (EEC) No 683/77 and (EEC) No 571 /78 to extend the system for advance fixing of export refunds to cover pure-bred breeding animals of the bovine species HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 683/77 shall be replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 18 (6) thereof, Whereas Council Regulation (EEC) No 885/68 (3), as last amended by Regulation (EEC) No 427/77 (4), laid down general rules on the granting of export refunds and the possibility of fixing such refunds in advance ; whereas Commission Regulation (EEC) No 1 544/79 (5) provided for the granting of the refund on export of pure-bred breeding animals ; Whereas Commission Regulation (EEC) No 683/77 (6) laid down a list of products in the beef and veal sector eligible for the system of advance fixing of export refunds ; whereas it appears necessary to include in that list pure-bred breeding animals, in order to take account of current trade practice ; Whereas Commission Regulation (EEC) No 571 /78 (7), as last amended by Regulation (EEC) No 11 37/79 (8), defined the arrangements for import and export licences in the beef and veal sector ; whereas it appears necessary to include in those arrangements the system of certificates for advance fixing of the refund where the product in question  pure-bred breeding animals  is not subject to the obligation to submit an import or export licence ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 2 Regulation (EEC) No 571 /78 is hereby amended as follows : 1 . The following paragraph shall be added to Article 3 : '6 . The advance fixing certificate referred to in Article 5a of Regulation (EEC) No 885/68 shall be valid as from its date of issue, within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75, up to the end of the second month following that of its issue .' 2 . The following paragraph shall be added to Article 4 : ' 5 . The security for advance fixing certificates referred to in Article 5a of Regulation (EEC) No 885/68 shall be 15 ECU per head for live pure ­ bred breeding animals .' Article 3 This Regulation shall enter into force on 1 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1979 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148 , 28 . 6 . 1968 , p. 24. 2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . 3 ) OJ No L 156, 4 . 7 . 1968 , p. 2 . 4) OJ No L 61 , 5 . 3 . 1977, p. 16 . 5 ) OJ No L 187, 25 . 7 . 1979, p. 8 . 6) OJ No L 84, 1 . 4. 1977, p. 5 . 7) OJ No L 78 , 22 . 3 . 1978 , p. 10 . 8) OJ No L 141 , 9 . 6 . 1979, p. 13 . 30 . 11 . 79No L 304/8 Official Journal of the European Communities ANNEX CCT heading No Description 01.02 A 02.01 A II ex 02.06 C I a) 2 ex 16.02 B III b) 1 Live domestic animals of the bovine species : ex I. Pure-bred breeding animals : (a) Adult bovine animals of a live weight of not less than 300 kg ex II . Other : (a) Adult bovine animals of a live weight of not less than 300 kg Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs (bb) Other 2. Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) ex bb) Boned or boneless, excluding the thin flanks and the shin : ( 11 ) Each piece individually wrapped b) Frozen : 1 . Carcases, half-carcases or 'compensated' quarters (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs (bb) Other 2 . Separated or unseparated forequarters 3 . Separated or unseparated hindquarters 4 . Other : aa) Unboned (bone-in) ex bb) Boned or boneless , excluding the thin flanks and the shin (') : ( 11 ) Each piece individually wrapped Meat of bovine animals , boned or boneless, salted or dried Other preparations and preserves containing bovine meat or offal except those finely homogenized (2 ) : aa) Uncooked bb) Other ( 1 ) With the exception of those for export to third countries of America and Australasia . (2 ) Products which contain a small quantity of visible pieces of meat also excluded .